The cases of State v. Roberts, 1 Dev. 259, and State v. Lawson, Phil. L, 47 cited and approved.
On the trial the State proposed to introduce in evidence the confessions of the prisoner made during Fall Term, 1870, to one Porter.
The defendant objected and offered to show that previously to that time the prisoner had been induced to make confessions in consequence of a promise to him not to be prosecuted for the offence, if he did. *Page 639 
His Honor being of opinion that, assuming such to be the case, it would not have the legal effect to exclude the evidence of subsequent confessions, admitted the evidence proposed by the State.
The defendant excepted. There was a verdict of guilty, and, after sentence, the prisoner appealed.
In this case the only question for our decision is as to the admissability [admissibility] of the confessions of the defendant.
The case as made is somewhat obscurely stated; but we take it that the defendant had first been induced to confess under the confident belief that if he did confess he would not be prosecuted. And this being so, the question is, whether a subsequent statement of the facts of the case, made secretly to the witness was admissible. There being no evidence to show that the same motives that induced the defendant to make the first statement, were not still the operative motives to the subsequent statement. In the case of State v. Roberts, 1 Dev., 259. Henderson, Judge, says, "confessions induced by hope, or extorted by fear, are, of all kinds of evidence the least to be relied on, and are, therefore, entirely to be rejected." It seems to be admitted in this case, that the confessions just made, were of that character and were therefore rejected; but that being repeated to the same person some-time afterwards, they lost their original character, assumed that of free and voluntary ones, and became evidence of the truth. How or whence does it appear that the motives which induced the first confession, had ceased to operate when it was repeated; it is not incumbent upon the prisoner to show that they resulted from the same motives. It is presumed that they did; and evidence of the most irrefragable kind should be produced to show that *Page 640 
they did not. It is sufficient that they may proceed from the same cause. See State v. Lawson, Phil. Rep., 47.
So, in our case, if we have properly understood it, the first confessions were made with the expectation that if he made a candid disclosure, he could not be prosecuted, and there is nothing to show that the motives which induced the first statement did not still continue. It is true, that in the case of the State v. Roberts, the confession was made to the same person, but that, we think, can make do difference.
There is error.
PER CURIAM.                     Venire de novo.